NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



DERRICK GRANTLEY,                             )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-4682
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed September 16, 2020.

Appeal from the Circuit Court for Charlotte
County; George C. Richards, Judge.

Derrick Grantley, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.

             Affirmed.

KHOUZAM, C.J., and BLACK, J., and CASE, JAMES R., ASSOCIATE SENIOR
JUDGE, Concur.